       Case 6:17-cv-00149-ADA-JCM Document 40 Filed 01/15/19 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                                                                   F LEDI

                                WACO DIVISION
 U.S. BANK NATIONAL                     §
                                                                        JAN   15j9
 ASSOCIATION, AS TRUSTEE                §
                                                               CLERK,   U.S.Pf5ci COURT
 UNDER POOLING AND                                             WESTERvI2t            TEXAS
                                        §
 SERVICING AGREEMENT                    §
 DATED AS OF DECEMBER 1,                §
 2006 MASTR ASSET-BACKED                §
 SECURITIES TRUST 2006-HE5              §
 MORTGAGE PASS-THROUGH                  §
 CERTIFICATES, SERIES 2006-             §
 HE5,                                   §
 Plaintiff,                             §
                                        §
 v.                                     §     Case No. 6:17-CV-00149-ADA
                                        §
 JANIE QUINTEROS, ISSAC C.              §
 QUINTEROS, CORINE G.                   §
 QUINTEROS, PAULA A.                    §
 RUNNELS, SHERRY LOSSING,               §
BARBARA L. SAWYER,                      §
VIRGINIA 0. WILLOUGHBY,                 §
and the UNKNOWN HEIRS AT                §
LAW OF FAUSTINO G.                      §
QUINTEROS a/k/a F. G.                   §
QUINTEROS, DECEASED,                    §
Defendants                              §

 ORDER GRANTING PLMNTIFF'S MOTION FOR DEFAULT JUDGMENT

Before the Court is Plaintiffs Motion for Default Judgment filed October 25, 2018,

(Dkt. 38). Having reviewed the motion, the governing law, and the file in this case,

the Court now enters the following opinion and order granting the motion.




                                         1
       Case 6:17-cv-00149-ADA-JCM Document 40 Filed 01/15/19 Page 2 of 8




                                  I. BACKGROUND

       This action arises out of decedent Faustino G. Quinteros's default on his

obligations under the terms of a loan agreement regarding the parcel of real property

denominated 715 West 3rd Street, Eddy, Texas 76524 (the "Property"). For relief of

that default Plaintiff seeks the following declarations:   (1) that the   outstanding balance
of the Note, pre-judgment interest, post-judgment interest from the date of judgment

until paid, costs of court, and attorneys' fees in an amount to be determined upon

subsequent motion pursuant to Federal Rule of Civil Procedure 54(d)(2)(B)(i), are

secured by Plaintiffs Security Instrument on the Property; (2) that should Plaintiffs

statutory probate lien against the Property be enforced by a foreclosure or public

auction, then through that foreclosure or auction Defendants will be divested and the

purchaser at foreclosure sale will be vested with all of said Defendants' right, title,

and interest to the Property; and (3) that Plaintiff may foreclose on the Property

pursuant to the Security Instrument and Texas Property Code § 51.002.

      On June 7, 2017, Plaintiff filed its original complaint against Defendants

seeking injunctive relief and monetary damages (Dkt. 1). Corine G. Quinteros was

served on June 16, 2017, (Dkt. 10). Paula A. Runnels was served on June 16, 2017,

(Dkt. 11). Sherry Lossing was served on June 22, 2017, (Dkt. 12). Janie Quinteros

was served on July 20, 2017, (Dkt. 15). Isaac C. Quinteros was served on August 22,

2017, (Dkt. 16).   The Unknown Heirs of Faustino G. Quinteros were served by

publication on December 29, 2017, (Dkt. 24). Barbara L. Sawyer was served on

September 25, 2018, (Dkt. 34). Virginia 0. Willoughby was served on September 3,
       Case 6:17-cv-00149-ADA-JCM Document 40 Filed 01/15/19 Page 3 of 8




2018, (Dkt. 34). Defendants have failed to file any answers in compliance with the

Federal Rules of Civil Procedure.

       On October 25, 2018, Plaintiff requested entry of default against Defendants

(Dkt. 37). The District Clerk's Office filed an entry of default on November 8, 2018

(Dkt. 39). Also on October 25, 2018, Defendants filed the instant Motion for Default

Judgment (Dkt. 38).



                                      II. LEGAL STANDARD

       "When a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise,

the clerk must enter the party's default." Fed. R. Civ. P. 55(a). After a defendant has

defaulted, the Court may enter a final judgment without conducting a trial on the

merits. Fed. R. Civ. P. 55(b). Default judgments are disfavored and should only be

granted in "extreme situations." Lewis             v.   Lynn, 236 F.3d 766, 767 (5th Cir. 2001)

(citing Sun Bank of Ocala        v.   Pelican Homestead & Savings Ass'n, 874 F.2d 274, 276

(5th Cir. 1989)). However, granting default judgment is generally a matter within

the district court's discretion. Rogers       v.   Hartford Life & Accident Ins. Co., 167 F.3d

933, 936 (5th Cir. 1999).

      Obtaining a default judgment is a three-step process: (1) default by the

defendant; (2) an entry of default; and (3) the default judgment itself, issued by the

court. N.Y. Life Ins. Co.   v.   Brown, 84 F.3d 137, 141 (5th Cir. 1996). There can be no

default if the defendant has not been served. Pinaud            v.   Cnty. of Suffolk, 52 F.3d 1139,


                                                   3
            Case 6:17-cv-00149-ADA-JCM Document 40 Filed 01/15/19 Page 4 of 8




1152 n.h           (2nd Cir.1995).   The plaintiff bears the burden of showing that the

summons and complaint were served upon the defendant on a certain date. O'Brien

v.   R.J. O'Brien & Assocs., 998 F.2d 1394, 1398 (7th Cir. 1993). Judgment cannot be

rendered against a defendant unless the defendant has been served with process or

has otherwise appeared or waived service of process. Omni Capital Int'l               v.   Rudolf
Wolff & Co., 484 U.s. 97, 104 (1987). After the defendant's default has been entered,

and upon the plaintiffs request for entry of judgment on the default, the court deems

the plaintiffs well-pleaded factual allegations admitted. See Nishimatsu Constr. Co.,

Ltd.   v.   Houston Nat. Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).

            "A   party is not entitled to a default judgment as a matter of right, even where
the defendant is technically in default." Ganther         v.   Ingle, 75 F.3d 207, 212 (5th Cir.

1996). Rather, "[t]here must be a sufficient basis in the pleadings for the judgment

entered." Nishimatsu Constr. Co., 515 F.2d at 1206. Although, as aforementioned, a

court deems well-pleaded facts as admitted, the court must still determine whether

those facts state a claim upon which relief may be granted. See Lewis, 236 F.3d at

767 (affirming district court's denial of entry of default judgment because, even if

true, plaintiffs allegations would not support imposing liability against defendants).

In the instant case, the foregoing requirements are met, and Plaintiff is entitled to a

default judgment against Defendants.

                                          III. APPLICATION
        Plaintiff has shown that a default judgment should be entered against

Defendants. The docket of this case indicates that Defendants have been served and


                                                 ru
       Case 6:17-cv-00149-ADA-JCM Document 40 Filed 01/15/19 Page 5 of 8




have failed to file an answer in compliance with the Federal Rules of Civil Procedure,

that Defendants are neither minors nor servicemen, and that the District
Clerk's Office has entered default against them.      Default judgment is therefore
procedurally appropriate.

       Furthermore, the facts Plaintiff pleads state a claim upon which relief may be

granted. In the instant action, Plaintiff does not seek monetary damages against

Defendants, but seeks instead certain declarations and a judgment allowing

foreclosure on Defendants' interests in the subject Property. Plaintiff is not seeking

liquidated damages, and Plaintiffs claims are proved by the documents that make up

the Loan Agreement; no hearing is therefore necessary to establish the amount of

Plaintiffs damages.

      Plaintiff prays also for reasonable and necessary attorneys' fees against

Defendants based on 1exas Civil Practice and Remedies Code Chapters 37 and 38

and pursuant to the terms of the loan documents executed by Decedent. Plaintiff is

entitled to attorneys' fees under Chapter 37 because it seeks a declaratory judgment

concerning its authority to enforce the power of sale in the Security Instrument

through foreclosure of the Property. Plaintiff is further entitled to attorneys' fees

under Chapter 38 because this is, in part, a suit for a claim listed in Texas Civil

Practice and Remedies Code § 38.001more specifically, breach of contract. Finally,

Plaintiff is also entitled to attorneys' fees pursuant to the terms of the Note and

Security Instrument at issue in this case.




                                             5
       Case 6:17-cv-00149-ADA-JCM Document 40 Filed 01/15/19 Page 6 of 8




                                IV.   CONCLUSION
      Based on the foregoing analysis of the facts and legal principles, Plaintiffs

Motion for Default Judgment is meritorious; therefore, Plaintiff is entitled to a

default judgment against Defendants. Accordingly, it is

      ORDERED, ADJUDGED, AND DECREED that Plaintiffs Motion for

Default Judgment filed October 25, 2018, (Dkt. 38), is GRANTED. It is further

      ORDERED, ADJUDGED, AND DECREED that the material allegations of
the Complaint be and are deemed admitted as to Defendants. It is further

      ORDERED, ADJUDGED, AND DECREED that an event of default has
occurred on that certain Note executed on or about July 26, 2006, by Faustino G.

Quinteros a/k/a F.G. Quinteros, deceased (the "Decedent"), and originally made

payable to Highland Capital Lending, Inc., as lender on a loan secured by the

Property (hereinafter "Note"). The same day, Decedent executed that certain Texas

Home Equity Security Instrument (First Lien) ("Security Instrument"), dated July

26, 2006, and recorded it in the Real Property Records for McLennan County, Texas,

at Document No. 2006028646. Plaintiff is the current legal owner and holder of the

Note endorsed in blank who has the right to enforce the Security Instrument. It

is further

      ORDERED, ADJUDGED, AND DECREED that as the current legal owner
and holder of the Note endorsed in blank who has the right to enforce the Security

Instrument, Plaintiff has a first lien security interest on that certain real property
        Case 6:17-cv-00149-ADA-JCM Document 40 Filed 01/15/19 Page 7 of 8




commonly known as 715 West 3rd Street, Eddy, Texas 76524, and more particularly

described as follows:

       Being 0.29 acres of land out of the Levi Prewitt Survey in McLennan
       County, Texas, and being a part of that certain 7.58 acre tract of land
       conveyed to W.H. Cast by deed recorded in Volume 1050, Page 605 of the
       McLennan County Deed Records:

       Beginning at an iron stake at a point N 64° 01' W 200 feet, N 26° 38' E 179.79
       feet, N 69° 53' W 90.56 feet, N 63° 43' W 450 feet, from the southeast corner
       of the said 7.58 acre tract;

       Thence N 64° 49' W 102 feet to an iron stake for the Southwest corner of
       this;

       Thence N 33° 18' E 127.8 feet to an iron stake for the Northwest corner of
       this, in the south line of F.M. Highway No. 107 and in the north line of said
       7.58 acre tract;

       Thence in an easterly direction with the south line of the said highway and
       around a curve to the right, radius 2673.83 feet long chord brs., S 73° 04 E
       89.99 feet for a distance of 90 feet to an iron stake for the northeast corner
       of this;

       Thence 5 27° 12 W 139.6 feet to the place of beginning.

It is further

       ORDERED, ADJUDGED, AND DECREED that the following are secured
by the Security Instrument on the Property: the outstanding balance of the Note,

including attorney's fees; pre.judgment interest; post-judgment interest; and costs of

court. It is further

      ORDERED, ADJUDGED, AND DECREED that due to event of default on
the Note, Plaintiff, or its successors or assigns, may enforce its Security Instrument

against the Property through non-judicial foreclosure of the Property as provided in

the Security Instrument and Texas Property Code      §   5 1.002.   It is further
       Case 6:17-cv-00149-ADA-JCM Document 40 Filed 01/15/19 Page 8 of 8




       ORDERED, ADJUDGED, AND DECREED that, should Plaintiff proceed

with foreclosure on the Property, then the purchaser at the foreclosure sale will be

vested with all of Defendants' interest, rights, and title in the Property. It is further

       ORDERED, ADJUDGED, AND DECREED that Plaintiff may further

communicate with Defendants, and all third parties reasonably necessary to conduct

the foreclosure sale. It is further

      ORDERED, ADJUDGED, AND DECREED that all costs are to be taxed
against Defendants up to the value of the Property and not as a personal judgment

against Defendants. It is further

      ORDERED, ADJUDGED, AND DECREED that attorney ad litem Dan

Maclemore shall be awarded reasonable and necessary attorney fees of $1,920.00 to

be taxed as costs and to be paid by Plaintiff. It is further

      ORDERED, ADJUDGED, AND DECREED that any relief not specifically

granted in this Judgment is DENIED and any party not otherwise disposed of

DISMISSED. This is a final judgment, disposing of all parties and all claims and

may be appealed by any party hereto. All for which let execution issue.



      SIGNED this         day of January 2019.




                                  UNITED STATES DISTRICT JUDGE




                                           ru
